Citation Nr: 1809072	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  06-06 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

The Veteran represented by:  Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing; a transcript has been associated with the claims file. 

In September 2011, the Board reopened and denied the Veteran's service connection claim for a seizure disorder on the merits.  The Veteran, through an attorney, and VA's Office of General Counsel, appealed the Board's September 2011 decision to the United States Court of Appeals for Veterans' Claims (Court) by filing a Joint Motion for Partial Remand (JMPR).  In a February 2012 Order, the Court granted the JMPR which vacated and remanded the Board's September 2011 denial of service connection for a seizure disorder.

In February 2016, the Board remanded the currently appealed claim to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain outstanding treatment records and obtain an addendum opinion.  These actions have been completed by the AOJ.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In an October 2017 letter, the Veteran's representative requested a 90 day extension to submit additional evidence and argument until January 18, 2018.  While the Board has not acted on this extension request, more than 90 days have elapsed since it was received without any additional evidence or argument being submitted from either the Veteran or his representative.  As such, the Board finds the Veteran has been afforded a meaningful opportunity to participate effectively in the adjudication of this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board also finds that the Veteran is not prejudiced by proceeding with adjudication of this claim on the merits.  
	

FINDING OF FACT

The record evidence does not show that the Veteran's seizure disorder, which existed prior to service, increased in severity during active service.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  
38 U.S.C. §§ 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his pre-existing seizure disorder was aggravated by his service.

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 C.F.R. § 3.303.  In that regard, service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 C.F.R § 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who serves on active duty is presumed to have been in sound condition when "examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment."  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  Pursuant to 
38 C.F.R. § 3.304(b), only those conditions recorded in examination reports can be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.

Here, the Veteran's enlistment examination reveals that a neurological examination was conducted in addition to the standard clinical evaluation, following which an impression of vasovagal syncope was recorded, but convulsions were not diagnosed.  See April 1969 Report of Medical Examination (noted the Veteran was examined initially in April 1969, but subsequently underwent a neurological examination in November 1969 as a part of his enlistment examination); see also MEDLINEPLUS, https://www.mayoclinic.org/diseases-conditions/vasovagal-syncope/symptoms-causes/syc-20350527?p=1 (last visited Jan. 28, 2018) (defining "vasovagal syncope" as fainting because the body overacts to certain triggers); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 411 (32nd ed.) (2012) (defining "convulsion" as a seizure).  

The accompanying November 1969 Consultation Sheet documenting the neurological examination discloses the Veteran's report of fainting spells since the age of 10, which were preceded by stomach aches, dizziness, and falling.  Often there was sweating and pallor associated with these spells.  See November 1969 Consultation Sheet.  Witnesses were noted to have relayed that during one of his spells he falls to the ground, lays quietly, and gets up normally.  During the consultation, he stated that he continued to experience fainting spells one to two times per month.  

The consulting physician confirmed the Veteran previously received treatment at the S.L.T.C. Hospital in October 1961 for this condition which included medication.  The consulting physician also noted that the Veteran has not received any treatment for at least the past six years.  In the end, the consulting physician noted an impression of probable vasovagal syncope but found there was not enough evidence to consider the possibility of convulsive disorder at that time.

Given the foregoing, while the "fainting spells" as originally claimed by the Veteran were noted at the time of his enlistment on to active service, because the consulting physician did not diagnose him as having a convulsive disorder, the Board finds that the record evidence is not in relative equipoise as to whether a seizure disorder was noted at enlistment.  Thus, the Board concludes that a pre-existing seizure disorder was not noted at the time that the Veteran was examined, accepted, and enrolled for service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  

Ordinarily, in such cases, the presumption of soundness would be applicable and evidence establishing that the disease or injury manifested in service would be deemed to satisfy the in service incurrence element of a service connection claim.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  The presumption of soundness may be rebutted if there is clear and unmistakable evidence demonstrating the injury or disease existed prior to service and it was not aggravated by such service.  38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089, 1097 (2004).

Despite the lack of a formal diagnosis of a seizure disorder prior to service entrance, the Veteran's lay statements consistently have reported similar symptomatology attendant with his seizure episodes prior to, during, and following service.  As referenced by the November 1969 examiner, an October 1961 S.L.T.C. Hospital Treatment Note documented the Veteran has suffered from fainting spells since the age of six.  These fainting spells were described as episodes of sweating, falling to the floor, sudden loss of consciousness, unresponsiveness for a few minutes, which was then followed by headaches, sleepiness, and fever over the next two to three days.  See October 1961 S.L.T.C. Hospital Treatment Note.  

In an April 1970 Clinical Record Narrative Summary, the Veteran disclosed becoming lightheaded and blacking out the day prior while he was purchasing food after finishing a class.  Following the episode his tongue was sore and he noticed his trousers were wet.  See April 1970 Clinical Record Narrative Summary.  Since the episode he has been suffering from a slight frontal headache.  He explained these episodes have occurred since he was six years of age, and occurred between one and nine times every three months.  He was hospitalized for nearly one month from April 7, 1970 to May 1, 1970.  During the course of his hospitalization, no evidence of seizure activity or unconscious episodes was found.

In a November 1973 Consultation Sheet, the Veteran relayed having a history of losing consciousness since the age of seven.  The treatment provider noted that, despite numerous work ups previously in service and prior to service, the Veteran had yet to be diagnosed.  See November 1973 Consultation Sheet.  During this consultation, the Veteran averred, that prior to passing out he begins to feel dizzy and saliva runs out from under his tongue.  He loses consciousness for about five minutes, and awakens disoriented for another five minutes.  This time, he claimed he had between three to four spells per year.  No information was provided regarding the circumstances which brought about the episode.  The Veteran was noted to have a right frontal healing hematoma which he sustained as a result of the episode.  Based on the symptoms relayed, the treatment provider noted an impression of probable seizure disorder, which was untreated, uncontrolled, and uncommon.

Even after separation from service, the Veteran's lay statements repeatedly affirmed the onset of his seizure disorder prior to service.  For instance, during a July 1991 VA examination, he stated that his seizure disorder began in childhood around nine years of age and has remained unchanged since that time.  See July 1991 VA Examination Report.  He described his seizures as preceded by excessive salivation and dizziness.  He lost consciousness and experienced generalized chronic tonic movements in all extremities.  Thereafter, he remained lethargic.  The July 1991 VA examiner diagnosed him as having idiopathic generalized seizure disorder.

Subsequently, during a June 2008 VA examination, the Veteran relayed that his seizure disorder began when he was seven or eight years of age.  See June 2008 VA Examination Report.  Following an evaluation at the S.L.T.C. Hospital in 1961 he was started on anti-epileptic medication.  He explained that his seizures were preceded by excessive salivation and dizziness.  He lost consciousness and experienced tonic-clonic activity.  Upon regaining consciousness, he remained disoriented and confused for two hours.  Considering his lay statements and the medical evidence of record, the June 2008 VA examiner concluded that he had a history of seizure disorder, which clearly pre-dated his service.  Id.; see also December 2008 Addendum VA Medical Opinion.

Having reviewed the record, the Board finds that there is clear and unmistakable evidence the Veteran's seizure disorder existed prior to service.  Thus, the pivotal question in this appeal is whether there is clear and unmistakable evidence demonstrating that the Veteran's seizure disorder, which existed prior to service, was aggravated by service.  38 C.F.R. § 3.304(b); cf. Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012) (holding that neither the presumption of aggravation prescribed in 38 U.S.C. § 1153 nor the regulations implementing it in 38 C.F.R. § 3.306 are applicable when considering the aggravation prong of the presumption of soundness).  If there is clear and unmistakable evidence demonstrating the pre-existing seizure disorder was not aggravated by service, then service connection must be denied.  See Gilbert, 26 Vet. App. at 55.

The Board recognizes here that the Veteran is competent to provide evidence regarding the lay observable symptoms of his seizure disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology).  He is not competent to render a medical diagnosis or opinion on such a complex medical question as the aggravation of his seizure disorder beyond its natural progression, however.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis).  

The Veteran contends that the prospect of having this ailment and being sent to war aggravated his condition which is demonstrated by his hospitalization in service.  See January 2007 Statement in Support Claim.  Although his in-service hospitalization confirms the occurrence of symptoms in service, this evidence, alone, does not establish in-service aggravation of a pre-existing seizure disorder.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (holding that temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition is worsened).

Prior to the Veteran's in-service hospitalization in April 1970, the November 1969 Consultation Sheet documented his complaint of fainting spells between one and two times per month immediately prior to enlistment.  A March 1970 Medical Condition - Physical Profile Record reveals he was placed on duty with limitations due to fainting spells.  It appears that, following his hospitalization, the March 1970 record was updated to note that he was precluded from particular assignments.  At no time, however, did the physical profile reference any particular seizure episodes or the frequency of any such episodes.  In fact, according to the Veteran, the first seizure which occurred in service resulted in his hospitalization.  The only hospitalization in service occurred in April 1970, approximately five months into his service.  Cf. June 2009 Board Hearing Transcript at 4 (the Veteran testified he was hospitalized in January or February 1970).  

During his hospitalization, the Veteran did not disclose any increase in the frequency of his seizures.  See April 1970 Clinical Record Narrative Summary.  Rather, he stated these episodes have occurred since he was six years of age, and occurred between one and nine times every three months; averaging one to three times per month, which is on par with his statement during the November 1969 neurological consultation.  Moreover, the claimed frequency of his seizures was not verified during his hospitalization.  After nearly one month, no evidence of seizure activity or unconscious episodes was exhibited.  Thus, notwithstanding the Veteran's assertion that he experienced between one and nine episodes every three months, for the first six months of his service, his lay statements and STRs establish just one episode. 

Following the Veteran's hospitalization in April 1970, the next reference to a seizure comes in November 1973, more than three years later.  According to the November 1973 Consultation Sheet, at that time, he reported only experiencing between three and four spells per year altogether, suggesting an improvement in the frequency of his seizures.  

Despite only two seizure episodes documented in service, during the June 2009 Board videoconference hearing, the Veteran recalled having approximately 10 episodes in service but did not specify the dates when each episode occurred.  See June 2009 Board Hearing Transcript at 4.  This equates to an average of two to three per year over the course of his four years and two months of service, which is marginally less than what he reported in November 1973.

In a June 2008 VA Examination Report and accompanying December 2008 Addendum VA Medical Opinion, a VA examiner opined there was no definitive evidence the Veteran's seizure disorder was aggravated beyond its natural progression during service.  As this opinion was the subject of the February 2012 JMPR, which determined it was subject to multiple interpretations, the Board previously found the June 2008 VA Examination Report and December 2008 Addendum VA Medical Opinion inadequate to adjudicate this claim.  See December 2012 Board Decision.  Accordingly, this examination report and opinion were not relied upon in adjudicating the currently appealed claim and will not be discussed further.

The Veteran's assertion that he was taking medication for his seizures leading up to his enlistment is contradicted directly by the November 1969 Consultation Sheet.  In November 1969, he relayed that while he was placed on medication as a child for his seizure disorder, he had not received any treatment for at least six years.  See November 1969 Consultation Sheet.  Further, the Veteran's assertion regarding taking medication for pre-service seizures is contradicted by the April 1970 Clinical Record Narrative Summary.  As noted above, it revealed that, over the course of his nearly one month hospitalization, there was no evidence of seizure activity or unconscious episodes.

Having reviewed the record evidence, the Board affords the Veteran's in-service lay statements more probative weight than his post-service assertions because the in-service statements are contemporaneous with his in-service treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992) (holding that a statement made in the course of procuring medical services, where the declarant knows that a false statement may cause a misdiagnosis or mistreatment, carries special guarantees of credibility); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (holding that credibility may be appraised by evaluating a witness' statements for interest, bias, demeanor, internal consistency, facial plausibility, or consistency with the other evidence of record).  

In a November 2013 VA Medical Opinion, the June 2008 VA examiner rendered another medical opinion with respect to whether the Veteran's seizure disorder was aggravated in service.  Because the Board previously determined in its February 2016 decision that the November 2013 VA Medical Opinion was inadequate to adjudicate this claim, this evidence was not used in adjudicating the Veteran's currently appealed claim and will not be discussed further.  See February 2016 Board Decision; see also January 2013 Letter from the Veteran's Representative.

The June 2008 VA examiner offered a third addendum medical opinion in June 2017.  See June 2017 Addendum VA Medical Opinion.  This VA examiner determined the baseline frequency of the Veteran's seizure disorder was between one and nine times every three months in view of the April 1970 Clinical Record Narrative Summary.  The VA examiner found no evidence of any specific events or exposures related to service that would likely increase the frequency of seizures with the exception of his history of substance abuse.  Id.; see also June 2008 VA Examination Report (noted the Veteran's admission of illicit drugs in service along with his claim of an increase in the frequency of his seizures); December 2008 Addendum VA Medical Opinion.  According to the VA examiner in June 2017, the Veteran's substance abuse complicated the assessment because it could trigger seizures unrelated to the disorder itself.  Notwithstanding his substance abuse in service, upon a review of his STRs, the June 2017 VA examiner found no evidence demonstrating the frequency of the Veteran's seizures increased above the baseline in service.  As a result, this VA examiner opined there was no evidence that the Veteran's seizure disorder was aggravated beyond its natural progression in service. 

The Board acknowledges the VA examiner did not explicitly use the terms "clear and unmistakable" in rendering the June 2017 opinion.  Nonetheless, the Board finds the June 2017 Addendum VA Medical Opinion adequate because the VA examiner found no evidence whatsoever supporting aggravation beyond its natural progression in service.  There is no equivocation in the language used by the June 2017 VA examiner.  More importantly, the June 2017 VA examiner's conclusion is well supported by the evidence detailed above.  And the June 2017 opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Because it is obvious and manifest that the Veteran's pre-existing seizure disorder was not aggravated by service, the Board finds the preponderance of the evidence is against granting the Veteran's service connection claim for a seizure disorder.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).


ORDER

Entitlement to service connection for a seizure disorder is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


